C. D. Ponce. Desahucio.
(Por la Corte, a propuesta del
Juez Asociado Sr. Travieso.)
Vista, sin asistencia de las partes, la moción de los demandados apelados para que se desestime el recurso por ser éste a su juicio frívolo.
Por cuanto, del examen del récord no resulta que las cuestiones levantadas por el apelante sean lo suficientemente frívolas para jus-tificar la desestimación del recurso sin oír a las partes en cuanto a los méritos de dichas cuestiones.
Por tanto, se declara no haber lugar a la desestimación solicitada.
El Juez Asociado Sr. Snyder no intervino.